The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-3, 5-7, 10-12, 15, 16, 22, 24, 30, 31, 32 and 34-45 are pending in the Claim Set filed 9/24/2021.
Claims 1, 6, 7, 34 and 39 have been amended.
Claims 44 and 45 are newly added.
Claims 3, 12, 15, 16, 22, 24, 39, 41 and 45 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.
Claims 4, 8, 9, 13, 14, 17-21, 23, 25-29, 33 and 40 are canceled.
Applicant’s elected species in the reply filed on 11-20-2017: (i) linear, non-chemically modified polyethylenimine (PEI) (cationic polymer); (ii) carboxylated PEI (adhesion promoter); (iii) ethanol (carrier).
Herein, claims 1, 2, 5-7, 10, 11, 30-32, 34-38, 42, 43 and 44 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Rejections
The rejection of claims 1, 2, 5-7, 10, 11, 30-32, 34-38, 42 and 43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
The rejection of claims 1, 2, 5 and 30-32 under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz] in view of Lan et al (WO2016086012, cited in IDS filed 2/26/2020) [Lan] is withdrawn in view of the claim amendemnts in favor of the NEW GROUNDS of Rejection as set forth below.

NEW GROUNDS of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at
   issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
   obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 

Claims 1, 2, 5, 30-32, 34-36 and 42-44 under 35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al (USP 4402937) [Denzinger] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDS) [Miller] and Lan et al (WO2016086012, of record) [Lan].
Regarding claims 1, 2, 5, 30-32, 34-36 and 42-44,
Purschwitz teaches antimicrobial compositions comprising linear polyethylenimine that is non-chemically modified, which further comprises diallyldimethylammonium chloride (cationic polymer) (Abstract; [0006-0024]; [0048]; See entire document). Purschwitz teaches that the polyethylenimines preferably have a number-average molecular weight of 500 g/mol to 125000 g/mol, which encompasses the claimed molecular weights of the PEI polymer ([0009]; more especially 800 to 25000 g/mol [0016]; and, 15000 g/mol [0019]. In the case where the claimed ranges 
Purschwitz teaches that antimicrobial compositions comprise polymeric biocides such as paraformaldehyde, poly(hexamethylene biguanide) hydrochloride (Cosmocil) and PVP iodine ([0024], pages 2-3).
Notably, Hoang teaches paraformaldehyde is a biocide wherein the paraformaldehyde polymer used as a biocide is selected from the group consisting of the cyclic tripolymer
2O)n where n is 3 and the linear polymer of the general formula HO(CH2O)mH wherein m is 3 to 125 ([0035]; claim 6).
Notably, Yahiaoui teaches polymeric biquanides such as poly(hexamethylenebiguanide) are biocides ({0042], Table 1, page 5; [0058]). Also, McGhee teaches polyhexamethylene biguanide hydrochloride, which has a molecular formula of C8H18N5Cl(C8H18N5Cl)n, is a polymeric material
with a molecular weight between about 1800 and about 2400 [0024].
Notably, Denzinger teaches PVP iodine is the reaction product of polyvinylpyrrolidone (PVP) 
with elementary iodine is finding increasing use because of its germicidal, bactericidal, fungicidal and disinfectant properties (col.1, lns.4-9).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that Purschwitz teaches biocides: paraformaldehyde, poly(hexamethylenebiguanide) hydrochloride (Cosmocil) and PVP iodine, wherein paraformaldehyde, poly(hexamethylenebiguanide) hydrochloride and PVP iodine are polymeric biocides that are not an antimicrobial metal or a non-polymer germicidal compound in view of the teachings of Hoang, Yahiaoui, McGhee and Denzinger, as a whole.

However, Blog, Miller and Lan, as a whole, cure the deficiencies.
Blog teaches that linear polyethylenimine (PEI) is difficult to dissolve, where Linear PEI is somewhat soluble in hot water and low pH (i.e., acidic environment, wherein the amine groups can be protonated). Blog teaches that in order to solve this problem, polyethylenimine hydrochloride (PEI-HCl) is provided that is much more soluble as the hydrochloride salt form than the free form, which, for example, the PEI-HCl has a MW of about 40,000 that corresponds to free form having a MW 25,000 (See entire document).
Accordingly, it would be obvious to one of ordinary skill in the art that linear PEI is difficult to dissolve in water, i.e., linear, non-chemically modified PEI, has a low solubility in water solutions, which in accordance with the teachings of Blog. Thus, it would be obvious for one skilled in the art before the effective filing date of the claimed invention to provide PEI in the protonated form, e.g., PEI-HCL in a water type formulation. One skilled in the art would have been 
Miller teaches a water-soluble carboxylic, e.g. acetic acid, in an effective amount inhibits gel formation of the polyethylenimine (Abstract, Col.3, lns. 60-68 to col.4, lns.1-14; see entire document).
Miller teaches a water-soluble carboxylic, e.g. acetic acid, in an effective amount inhibits gel formation of the polyethylenimine (Abstract, Col.3, lns. 60-68 to col.4, lns.1-14; see entire document). 
Thus, it would have obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the cationic antimicrobial film comprising linear poly(ethylenimine) (PEI) to further comprise of acetic acid to provide iminium acetate in order to prevent gel formation of the composition. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the cited references, as a whole.

Lan teaches that the polymer binder, which is a linear polyethylenimine-based polymer having carboxylic acid groups (also reads on carboxylated PEI) as shown below:

    PNG
    media_image1.png
    91
    182
    media_image1.png
    Greyscale

 where R1 or R2 = hydrogen and/or carboxyl groups (i.e., carboxylic acids) (page 10, lines 4-17; claim 4). Thus, this polymer binder can contain two carboxylic acid groups.
Lan teaches that the polymer binder, e.g., as shown above, provides a durable bond between biocidal compound and the treated surface to facilitate residual in efficacy in a composition that forms a film (Abstract; p.7, lns.18-20; p.13, lns.1-5).

Moreover, the antimicrobial composition as taught by Purschwitz, Blog, Miller and Lan, as a whole, is structurally and chemically indistinguishable from the claimed antimicrobial film, so that it would necessarily follow that the antimicrobial composition as taught by Purschwitz, Blog, Miller and Lan, as a whole, would comprise being provided as a film. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., Inc. v. TWI Pharms, Inc., 773 F, 3d 1186, 1196 (Fed. Cir. 2014). This property would be the natural result of the combination of the prior art elements. Inherency is appropriate in an obviousness analysis "when the limitation at issue is the 'natural result' of the combination 
Further, the antimicrobial film as taught by Purschwitz, Blog, Miller and Lan, as a whole, is identical to the claimed composition so that it would necessarily follow that an antimicrobial film would kill (a) at least 95% of log 4 population of an enveloped virus within 30 minutes of contact or at least 95% of a non-enveloped virus within 30 minutes of contact, in accordance with Japanese Industrial Standard (JIS) Z 2801 (2006) test for antimicrobial activity, or a modified version of such test, and/or (b) at least 95% of enveloped and non-enveloped viruses according to a modified version of Protocol# 01-lA residual self-sanitizing activity test performed 7 days after film formation because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical composition the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Accordingly, the property would be inherent to the composition. Inherency may supply a missing claim limitation in an obviousness analysis so long as the limitation at issue necessarily must be present, or is the natural result of the combination of elements disclosed by the prior art.” PAR Pharm., 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the elements as claimed by known methods with no change in their respective functions, and the combination yielding nothing more than predictable results. Moreover, according to MPEP 2111.04, Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure.
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al (USP 4402937) [Denzinger] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, 
Claims 6 and 7 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al (USP 4402937) [Denzinger] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDS) [Miller] and Lan et al (WO2016086012, of record) [Lan], as a whole, as applied to claim 1, 2, 5, 30-32, 34-36 and 42-44 above and further in view of Hashimoto et al (USP 8889164, of record) [Hashimoto] and Thind et al (Significant enhancement in the photocatalytic activity of N,W co-doped TiO2 nanomaterials for promising environmental applications; Nanotechnology p.1, 2012, of record) [Thind].
Regarding claims 6 and 7, 
Hashimoto teaches an antimicrobial and antiviral composition that is capable of exhibiting an excellent antimicrobial and antiviral effect over a long time in the application for various uses (col.2, lns.51-61). Hashimoto teaches that the composition comprises cuprous oxide particles. Furthermore, Hashimoto teaches that the combination with a photocatalytic material reduces copper (II) oxide, which have lost the antimicrobial and antiviral properties due to 
	Thind teaches an N, W co-doped TiO2 photocatalyst. Thind teaches that the photocatalytic activity of the N, W co-doped TiO2 photocatalyst was significantly enhanced by a facile UV pretreatment approach, where following the UV pretreatment, the UV photocatalytic activity of the N, W co-doped TiO2 was doubled. Thind teaches UV treatment comprises placing the co-doped TiO2 sample in quartz tube comprising water (Abstract; See entire document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antimicrobial composition as taught by Purschwitz and Whiteford, as a whole, in accordance with the teaching of Hashimoto and Thind, as a whole, to further comprise organic and/or inorganic particles that are photocatalytically active. 
It would have been obvious for one of ordinary skill in the art to provide instantly claimed invention and one of ordinary skill would have had a reasonable expectation of success in producing the claimed invention. Therefore, in the absence of evidence to the contrary, the invention as a whole would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al . 
Claims 10, 11, 37, 38 and 45, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al (USP 4402937) [Denzinger] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDS) [Miller] and Lan et al (WO2016086012, of record) [Lan], as a whole, as applied to claims 1, 2, 5, 30-32, 34-36 and 42-44 above and further in view of Tullo et al (US20080213394, of record) [Tullo].
Regarding claims 10, 11, 37 and 38,
	Tullo teaches polymer based antimicrobial agents that include a hydrophilic polymer binder (Title; Abstract; See entire document). Further, Tullo teaches that the hydrophilic polymer may be polyacrylamide or polyvinyl pyrrolidone (PVP) (i.e., non-electrolyte polymer) which binds to a metal cation and provides a hydrophilic medium for a metal cation to migrate to a microbe [0036].

Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the antimicrobial composition as taught by Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al (USP 4402937) [Denzinger] in view of Tebu-bio Blog (PEI Transfection patents, 2/07/2015) [Blog] and Miller (USP 3909469, cited in IDS) [Miller] and Lan et al (WO2016086012, of record) [Lan], as a whole, to further comprise polyacrylamide or PVP in accordance with the teachings of Tullo. One skilled in the art would have been motivated to do so to provide a composition with enhanced and/or improved antimicrobial activity.

Response to Arguments
	Applicants argue that that as described in the present application, the inventive antimicrobial film does not rely on the use of non-polymer germicidal chemicals or metals for its antimicrobial activity. Not including non-polymer germicidal chemicals or metals makes the antimicrobial film safe for humans, animals, and the environment, unlike many other commercial disinfectants. In view of this advantage, the claims have been amended to delete the optional components recited in (c), including thimerosol. Thus, none of the pending claims encompasses one of the non-polymer germicidal compounds or antimicrobial metals required by Purschwitz et al. or Lan et al. Further, Applicants argue that both Purschwitz et al. and Lan et al. teach that the non-polymer germicidal compound is essential, such that there is no credible reason to modify the antimicrobial composition of Purschwitz et al. or Lan et al. and omit a non-polymer germicidal compound or antimicrobial metal from the composition such that a person of ordinary skill in the art would not have been led to remove the non-polymer germicidal compound or antimicrobial metal from the composition to provide an antimicrobial film in which cationic, non-chemically modified, linear PEI (LPEI) is the active agent as claimed.


Applicant’s arguments have been fully considered but they are not persuasive, because Purschwitz teaches biocides: paraformaldehyde, poly(hexamethylenebiguanide) hydrochloride (Cosmocil) and PVP iodine, wherein paraformaldehyde, poly(hexamethylenebiguanide) hydrochloride and PVP iodine are polymeric biocides that are not an antimicrobial metal or a non-polymer germicidal compound in accordance with the teachings of Hoang, Yahiaoui, McGhee and Denzinger, as a whole. Accordingly, teaching another way is not the same as teaching away. See DePuy Spine, Inc. v. Medtronic Sofamor Danek, Inc., 567 F.3d 1314, 1327 (Fed. Cir. 2009). Accordingly, providing an antimicrobial film comprising a cationic, linear, non-chemically modified polyethylenimine (PEI) comprising biocides: paraformaldehyde, poly(hexamethylenebiguanide) hydrochloride (Cosmocil) and PVP iodine, does not teach away from the claimed invention. It is not necessary that the prior art suggest the combination to 

Applicants argue that the present Invention Provides an Unexpected Effect That Further Evidences the Unobviousness of the Present Invention. Purschwitz teaches that "the polyamine is effective as a booster for the antimicrobial agent". Accordingly, Purschwitz does not teach using cationic, non-chemically modified LPEI as the only active agent in the absence of a small molecule biocide and Lan et al. does not have a specific disclosure of cationic, non-chemically modified LPEI and does not teach using cationic, non-chemically modified LPEI as antimicrobial agent in combination with one of the specifically claimed adhesion promoters. As evidenced in the enclosed Rule 132 Declaration, the inventors surprisingly discovered that cationic, non-chemically modified LPEI on its own can serve as the only antimicrobial agent with superior efficacy in a residual film. As indicated in the Rule 132 Declaration, these results were unexpected by the inventors because prior to the present invention, there was no indication that cationic, nonchemically modified LPEI would have such high activity against multiple types of microbes, including Human Corona virus. Such results observed by the inventors could not have been predicted in view of any of the disclosures of the cited references, including Purschwitz et al. and Lan et al. As such, there simply is no reasonable expectation of success of providing an antimicrobial film that can pass at least one of the antimicrobial tests defined by (i-a) through (i-c), as recited in the pending claims, based on the disclosures of the cited references, including Purschwitz et al. and Lan et al., thereby making the results in the present application and enclosed Rule 132 Declaration surprising.

Applicant’s arguments have been fully considered but they are not persuasive, because Purschwitz et al (US 20140369953, of record) [Purschwitz], Hoang (US 20070202177) [Hoang], Yahiaoui et al (US20070048344) [Yahiaoui], McGhee (US 20080085949) [McGhee] and Denzinger et al (USP 4402937) [Denzinger] in view 

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler whose telephone number is (571)270-1307. The examiner can normally be reached on Monday-Friday 11:00- 7:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s Supervisor, David Blanchard can be reached (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626